Citation Nr: 1437485	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In a May 2008 statement, the Veteran stated that he injured his right leg in service by slipping on a wet floor, that he was treated for the condition at Aberdeen Proving Grounds Maryland, and that he continues to have problems with his leg.  

In a February 2009 letter, the Veteran was notified that the National Personnel Records Center (NPRC) and/or the VA Records Management Center (RMC) were unable to locate the Veteran's service treatment records (STRs) and that future efforts to locate them would be futile.  The only STRs associated the claims file is the Veteran's separation examination and report of medical history, which shows the Veteran indicated he was in good health except for pains in the right ankle.  On the report of medical history he checked the box indicating that he had history of broken bones.  The remarks section of that form appears to have writing in it, but it is illegible.


At a November 2012 Travel Board hearing, the Veteran testified that he broke his right tibia and when he left the military, he was sent to a VA hospital in Virginia where he was told that he lost five to ten percent of use of the leg and the right leg was shorter than the other one.  He also testified that he has been experiencing pain in the ankle.  Lay statements from the Veteran's brother and a friend indicate they recall the Veteran having a cast on his leg.

The Board finds that a VA examination is warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Relevant medical records from the VA Medical Center (VAMC) in Tampa, Florida, should be requested, and the Veteran should be asked to provide more specific information to identify the VAMC in Virginia where he was seen shortly following discharge.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the April 2008 response from the National Personnel Records Center concerning the RO's request for STRs on VA Form 3101 indicated that a prior VA Form 3101 had been furnished to VARO 372 on April 16, 1968 under file number [redacted].  While the RO did acknowledge this response and inquired to the Records Management Center regarding the Veteran's correct file number, it does not appear that any attempt to locate an actual claims file under that number has been made.  Although VBMS has a different name associated with that file number, there is no other identifying information or records contained in VBMS concerning the other person or the Veteran.  An attempt should be made to obtain the paper claims file by that number (C [redacted]) to determine whether any documents pertaining to the Veteran are contained therein.  All requests and responses to obtain that file must be documented in the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Request claims file C [redacted] from VARO 372 or other appropriate facility if the file has been retired to determine whether it contains documents relevant to the Veteran.  If so, please incorporate the information into the Veteran's claims file.  All efforts to obtain this other claims file should be documented in the Veteran's claims file.  If no additional records are found, the Veteran should be notified of such. 

2.  Obtain the Veteran's treatment records pertaining to the right leg from the Tampa VAMC.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

3.  Ask the Veteran to provide more specific information concerning his reported treatment at a VAMC in Virginia shortly after his discharge to include an approximate date or general time frame he would have gone there and the facility he visited or at least the area of Virginia he went to.  If sufficient information is submitted, attempt to obtain VA treatment records from the relevant facility during the period identified.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

4.  Then, schedule the Veteran for a VA orthopedic examination to determine whether the Veteran suffers from a current right leg disability, to include whether there are residuals of a fracture, and whether any current right leg disability is related to service.  The claims file must 
be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and the results reported.  Following review of the claims file and examination of 
the Veteran, the examiner should respond to the following:

a. Is there any right ankle or leg disability present?  If so, please provide the diagnosis for such.
b. Do the Veteran's x-rays reveal evidence of a prior fracture involving the right tibia or fibula or other indication of an old injury?  
c. If the Veteran does have a diagnosed right ankle or leg disability, please opine whether the current disability is at least as likely as not (50% probability or greater) related to his active military service, to include the Veteran's credible account of slipping on a wet floor and injuring his right leg, the lay reports of the Veteran having a right leg cast in service, and the Veteran's report on the report of medical history at separation of right ankle pain.  Please explain the basis for the opinion provided.

5.  After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



